In a proceeding, inter alia, to invalidate "the designation of a Party Position Judge of the Civil Court, City of New York, Assigned Vacancy Number 14” for the Democratic Party primary election to be held on September 9, 1980, the appeal is from so much of a judgment of the Supreme Court, Kings County, dated August 15, 1980 as dismissed the proceeding. Judgment affirmed insofar as appealed from, without costs or disbursements. We find that the filling of Vacancy No. 14 by the election on primary day of a candidate who has been placed on the ballot by the filing of a valid designating petition is in conformity with the *942legislative intent as manifested in sections 6-116 and 6-168 of the Election Law. We note, however, that the Legislature should further address itself to the particular circumstances created by the facts of this case, which have been adequately set forth in the decision of Special Term. We do not address ourselves to the propriety of the decision of Special Term with respect to the other proceeding considered in connection with the instant matter (Matter of Cannizzaro v Ozzi) inasmuch as no appeal was perfected in that proceeding. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.